Citation Nr: 1404021	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-15 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION


Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1979 to December 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a June 2011 Board decision, the Board remanded a claim for an increased rating for right knee chondromalacia with Baker's cyst; inferred a claim for service connection for TDIU; and referred the matter of service connection for TDIU back to the RO.  Subsequently, in a May 2012 Board decision, the Board remanded the matter of service connection for TDIU for further development.  

The Board directed VA to provide the Veteran with 38 C.F.R. § 3.159 notice in regard to his TDIU claim and request that the Veteran complete a TDIU claim form.  The Board further directed the VA to associate with the claims file the Veteran's VA treatment records from April 2009 to the present.  Finally, the Board directed the VA to schedule a VA examination that provided a complete opinion as to whether the Veteran is capable of securing and/or maintaining substantially gainful employment due to his right knee disability.  

In July 2012, the Veteran was provided notice regarding his TDIU claim and Form 21-8940 and it was requested that he notify VA of any additional evidence that could be obtained in support of his claim.  Also, the Veteran's VA treatment records from April 2009 to January 2013 were associated with the Veteran's virtual claims file.  The Veteran was afforded a VA examination in January 2013.  The RO later issued a Supplemental Statement of the Case (SSOC).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the January 2013 VA examination, the examiner opined that the Veteran's knee did not preclude him from sedentary work.  He further stated that the Veteran "could not do physical activity that required prolonged standing, walking or squatting as it would further aggravate right knee."  However, there is insufficient information for the Board to determine whether the knee disability precludes all forms of substantially gainful employment.  

Accordingly, the Board finds that a medical examination is necessary to determine the cumulative industrial impairment resulting from all service-connected disabilities.  

In the Veteran's Social Security Administration (SSA) records, the Veteran listed his work history from 1994- 2007.  However, there is a gap between the Veteran's separation in 1987 and his first job listed in 1994.  

Finally, although the Veteran was provided a VA Form 21-8940 in July 2012, he did not return the form.  On remand the Veteran should be provided with another copy and given an opportunity to return a completed form prior to referral.  

Accordingly, the case is REMANDED for the following action:

1.  Resend the Veteran a copy of the VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to complete it in its entirety and return the form.  The Veteran is asked to cooperate in these endeavors.  

2.  Obtain any additional VA treatment records dating from January 2013.  If there are no such records, this should be documented in the claims folder.

3.  Then, schedule the Veteran for another examination that addresses whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected chondromalacia right knee with Baker's cyst alone or in combination with his service-connected left ventricle hypertrophy and hypertension preclude him from obtaining or maintaining substantially gainful employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner should obtain information from the Veteran as to the types of work (sedentary/physical) he engaged in following his discharge from the military in 1987.

The examiner should provide a complete rationale for the conclusions reached.  

4.  Readjudicate the claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

